ORDER
PER CURIAM.
A petition for rehearing en banc having been filed by Appellees, a response thereto having been invited by the court and filed by the Appellant, the petition and response having been referred to the panel that heard the appeal, the petition and response thereafter having been referred to the circuit judges who are in regular active service, and a poll having been requested and taken,
Upon consideration thereof,
It Is Ordered That:
(1) The petition for rehearing en banc is granted for the limited purpose of overruling certain prior precedent regarding the application of 35 U.S.C. § 112, para. 6.
(2) The panel’s judgment and original opinion entered on November 5, 2014, and reported at 770 F.3d 1371 (Fed.Cir.2014), is vacated and is replaced by a new panel opinion issued this date.
NEWMAN, Circuit Judge, dissents from the grant of the petition for rehearing en banc.